Citation Nr: 0515272	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  95-13 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder.



REPRESENTATION

Appellant represented by:	Michael J. Mooney, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from July 1965 to July 1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of August 1994 and 
January 1995 by the Department of Veterans Affairs (VA) 
Atlanta, Georgia, Regional Office (RO) which denied service 
connection for a skin condition, including chloracne, claimed 
as secondary to exposure to Agent Orange.  The Board 
confirmed those decisions in September 1999.   

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In September 2000, 
the Secretary of Veterans Affairs (Secretary) and the 
veteran, through his attorney, filed a joint motion to vacate 
the Board's decision and remand the case for further action.  
The Court granted that joint motion through an order issued 
in September 2000.  Subsequently, in February 2001, the Board 
remanded that claim to the RO for further development.  The 
RO subsequently completed the requested development and, in 
October 2001, again denied the claim for service connection 
for a skin disorder, to include chloracne, claimed as due to 
exposure to Agent Orange.  In addition, in a decision of 
October 2001, the RO determined that new and material 
evidence had not been presented to reopen a previously denied 
claim for service connection for post-traumatic stress 
disorder, and found that the previous decision denying post-
traumatic stress disorder did not contain clear and 
unmistakable error.  The veteran has perfected an appeal of 
those decisions.  

In August 2002, the Board denied a claim of clear and 
unmistakable error in the prior decision denying service 
connection for post-traumatic stress disorder.  The Board 
initiated additional development on the issue of service 
connection for a skin disorder including chloracne and the 
issue of whether new and material evidence has been presented 
to reopen a claim for service connection for post-traumatic 
stress disorder.  In December 2003, the Board remanded the 
case to the RO to complete development on those issues.  The 
case has now been returned to the Board for further appellate 
review.  

The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the claim for 
service connection for chloracne has been obtained, and the 
VA has satisfied the duty to notify the veteran of the law 
and regulations applicable to the claim, the evidence 
necessary to substantiate the claim, and what evidence was to 
be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The veteran had service in Vietnam during the period from 
September 1966 to August 1967.  

3.  The veteran has been diagnosed as having chloracne, and 
has presented credible evidence that the disorder was 
manifest within a year of his return from Vietnam.


CONCLUSION OF LAW

Chloracne may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in June 2001, provided the appellant with an 
explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The letter specifically advised the veteran 
to "send us the evidence we need as soon as possible."  The 
SOC and SSOCs advised him of the evidence that had been 
obtained and considered.  The RO also supplied the appellant 
with the applicable regulations in the SOC and SSOCs.  The 
basic elements for establishing the claim have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

With respect to the claim that the veteran has a disorder 
which is due to exposure to Agent Orange in service, the 
Board notes that his records of service show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C. § 
1116(f). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran contends that he is entitled to service-
connection for chloracne, as he believes that he developed 
that disability as a result of inservice Agent Orange 
exposure.  

The veteran's service medical records do not contain any 
references to a skin disorder.  However, his DD 214 reflects 
that he had eleven months and seven days of service in 
Vietnam.  Another service record indicates that this Vietnam 
service was from September 1966 to August 1967.

The veteran has presented his own credible statements which 
are to the effect that chloracne was manifest within a year 
after his return from Vietnam.  In a statement in support of 
claim dated in February 1993, the veteran said that when his 
wife met him at the terminal on his return from Vietnam, the 
very first remark she made was "What in the world happened 
to your face?"  He recounted that it was smooth when he left 
and was real bumpy and rough looking when he returned.  

There is evidence of continuing symptomatology of a skin 
disorder since service.  The report of a medical examination 
conducted by the VA in April 1978 shows that the veteran was 
found to have acne affecting both cheeks which was mildly 
disfiguring.  

A VA treatment record dated in March 1985 shows that the 
veteran had acneform folliculitis.  He had a history of 
exposure to Agent Orange in Vietnam at age 25 to 26.  He 
denied prior acne.  The examiner suggested that one "must 
assume Agent Orange was contributory factor in this 
patient."  Other VA treatment records dated in 1985 contain 
similar conclusions.  A dermatology clinic record dated in 
July 1985 notes the veteran's skin problems and stated 
"suspect this is Agent Orange related."  

A private medical record from A. Langford, M.D., dated in 
December 1993 reflects that the veteran had acne scars on his 
cheeks and chin.  The doctor noted that the veteran gave a 
history of being in Vietnam and being exposed to Agent 
Orange.  The doctor said that this is certainly the type of 
patient that may well have had acne type scars generated by 
an exposure to Agent Orange.  

The Board has noted that the report of a VA skin examination 
conducted in June 2001 contains an opinion that the veteran 
had no cutaneous findings consistent with chloracne.  
However, this conclusion is contradicted by subsequent VA 
examinations.  

The report of a skin examination conducted by the VA in 
January 2003 reflects that the veteran gave a history of 
serving in Vietnam in 1967.  He said that his face was clear 
when he first got there, but shortly after he got there it 
started breaking out.  On examination, the veteran had acne 
bumps on his face.  He also had bumps on his back, arms and 
chest that were consistent with acneform folliculitis.  The 
diagnosis was acneform dermatitis consistent with chloracne.  

Similarly, the report of a skin examination conducted by the 
VA in January 2005 reflects that the diagnosis was chloracne 
in remission with Agent Orange exposure.  

In summary, the evidence shows that the veteran has been 
diagnosed as having chloracne, and has presented credible 
evidence that the disorder was manifest within a year of his 
return from Vietnam.  Accordingly, the Board finds chloracne 
may be presumed to have been incurred in service.


ORDER

Service connection for chloracne is granted.


REMAND

Regarding the issue of whether new and material evidence has 
been presented to reopen a claim for service connection for 
post-traumatic stress disorder, the Board finds that VA has 
not yet met its duties under the VCAA.  In this regard, in 
May 2003 the veteran's attorney requested that the VA obtain 
the veteran's complete service personnel records file.  
Although the RO has already obtained the veteran's DD 214, 
his DA 20 Enlisted Qualification Record and a record of an 
Article 15 proceeding, there are likely additional service 
personnel records which have not been obtained.  Such records 
might contain information which is relevant to the claim for 
VA benefits for post-traumatic stress disorder.

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should make an attempt to 
secure the complete file of the veteran's 
service personnel records through 
official channels.

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


